DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
As to claim 20, the phrase “a substrate “ in line 1 of the claim should be changed to “a display substrate” in order to be consistent with “the display substrate” recited in line 2 of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6  recites the limitation "the extension portion" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4,7, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0343226 A1) in view of Cha et al. (US 2020/0043406 A1) in view of Xu et al. (CN 208335702, attached English machine translation is used in this rejection).
 	As to claim 1, Okabe et al. teaches a display substrate ([0018]: display device), comprising: 	a base substrate (2 in Figs. 1-2;[0021-0022]), and 	a plurality of sub-pixels on the base substrate ([0019]: subpixels are provided), 	wherein each of the plurality of sub-pixels comprises a pixel circuit for driving a light emitting element to emit light ([0005]:[0033];[0053]: light-emitting element emits light); pixel circuits of the plurality of sub-pixels are distributed in a plurality of columns in a first direction and a plurality of rows in a second direction([0005];[0018-0019];[0039];[0041]:rows, columns); 	the pixel circuit comprises a drive sub-circuit (T1 in Fig. 3), a data write sub-circuit (T6 in Fig. 3), a compensation sub-circuit (T2 in Fig. 3) and a storage sub-circuit (Cp in Fig. 3); 	the drive sub-circuit comprises a control terminal (gate of T1 in Fig. 3), a first terminal and a second terminal (a first terminal and second terminal of T1 in Fig. 3) , and is configured to be coupled with the light emitting element (ES in Fig. 3) and control a drive current flowing through the light emitting element ([0061]: current flows to the light-emitting element ES); 	the data write sub-circuit comprises a control terminal (gate of T6 in Fig. 3), a first terminal and 
 	However, Cha et al. teaches the storage sub-circuit is configured to store the data signal ([0164]:capacitor store a voltage corresponding to data signal) and the first capacitor electrode in the first sub-pixel and the first capacitor electrode in the second sub-pixel are in a same layer and are spaced apart from each other (Fig. 9 shows the first capacitor electrode (C1a in Fig. 9) in the first sub-pixel (SPX1) and the first capacitor electrode (C1a in Fig. 9) in the second sub-pixel (SPX2) are in a same layer and are spaced apart from each other).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. such that the storage sub-circuit is configured to store the data signal, and the first capacitor electrode in the first sub-pixel and the first capacitor 
 	Okabe et al. in view of Cha et al. teaches the first capacitor electrode in the first sub-pixel (Okabe et al., first electrode of storage capacitor Cp in Fig. 3), but does not explicitly disclose the first capacitor electrode is overlapped with the first data line in a direction perpendicular to the base substrate to provide a first capacitor.
 	However, Xu et al. teaches the first capacitor electrode is overlapped with the first data line in a direction perpendicular to the base substrate to provide a first capacitor ([0014]:the first pole of the storage capacitor and the data line overlap each other in a direction perpendicular to the substrate).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. in view of Cha et al. such that the first capacitor electrode in the first sub-pixel is overlapped with the first data line in a direction perpendicular to the base substrate to provide a first capacitor as taught by Xu et al. in order to improve the display performance of the display panel. 
 	As to claim 2, Okabe et al. in view of Cha et al. teaches the first capacitor electrode in the first sub-pixel comprises an extension portion (Fig. 3 shows the first capacitor Cp in the first sub-pixel comprises an extension portion), but does not explicitly disclose the extension portion is overlapped with the first data line in the direction perpendicular to the base substrate to provide the first capacitor. 	However, Xu et al. teaches the extension portion is overlapped with the first data line in the direction perpendicular to the base substrate to provide the first capacitor ([0014]:the first pole of the storage capacitor and the data line overlap each other in a direction perpendicular to the substrate; Fig. 5 shows the extension portion Csa is overlapped with first data line 12).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. such that the first data line is between the pixel circuit of the first sub-pixel and the pixel circuit of the second sub-pixel as taught by Cha et al. in order to improve image quality. 	As to claim 4, Okabe et al. in view of Cha et al. teaches the display substrate as discussed above, wherein the drive sub-circuit in the second sub-pixel comprises a first transistor (Okabe et al., T1 in Fig. 3) , the first transistor comprises a gate electrode (Okabe et al., gate electrode of T1 in Fig. 3), a first electrode and a second electrode (Okabe et al., first electrode and second electrode of T1 in Fig. 3), and the second electrode functions as the second terminal of the drive sub-circuit (Okabe et al., second terminal of T1 in Fig. 3); the first capacitor electrode in the first sub-pixel (Okabe et al., capacitor Cp in Fig. 3); but does not explicitly disclose the second electrode of the first transistor is not overlapped with the first capacitor electrode in the first sub-pixel in the direction perpendicular to the base substrate. 	However, Xu et al. teaches the second electrode of the first transistor is not overlapped with the first capacitor electrode in the direction perpendicular to the base substrate (Fig. 5 shows the second 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. in view of Cha et al. such that the second electrode of the first transistor is not overlapped with the first capacitor electrode in the direction perpendicular to the base substrate as taught by Xu et al. in order to improve image quality. 	As to claim 7, Okabe et al. teaches the display substrate as discussed above, but does not explicitly disclose wherein the first sub-pixel further comprises a second capacitor; a first terminal and a second terminal of the second capacitor are respectively electrically connected with the first data line and the second capacitor electrode of the first sub-pixel. 	However, Cha et al. teaches wherein the first sub-pixel further comprises a second capacitor (C2 in Fig. 5); a first terminal and a second terminal of the second capacitor are respectively electrically connected with the first data line and the second capacitor electrode of the first sub-pixel (Fig. 5 shows a first terminal and a second terminal of the second capacitor (first and second terminal of capacitor C2 in Fig. 5) are respectively electrically connected with the first data line (Dj in Fig. 5) and the second capacitor electrode of C1 of subpixel SPX).	
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. such that the first sub-pixel further comprises a second capacitor, a first terminal and a second terminal of the second capacitor are respectively electrically connected with the first data line and the second capacitor electrode of the first sub-pixel as taught by Cha et al. in order to improve image quality.
 	As to claim 10, Okabe et al. in view of Cha et al. and Xu et al. teaches the display substrate as discussed above, further comprising a plurality of first power lines (Okabe et al.,[0005]: power supply 
 	However, Xu et al. teaches wherein the plurality of first power lines (13 in Figs. 5 and 7) are on a side of the first capacitor electrode (Csa in Figs. 5 and 7) away from the base substrate (Figs. 5 and 7;[0018]), the display substrate further comprises an interlayer insulating layer (26 in Fig. 7) between the first capacitor electrode (Csa in Fig. 7) and the plurality of first power lines (13 in Fig. 7), two of the plurality of first power lines ([0072]: power supply lines 13) are respectively electrically connected with the first capacitor electrode (Csa in Fig. 7) in the first pixel (101 in Fig. 2) and the first capacitor electrode (Csa in Fig. 7) in the second pixel (101 in Fig. 2)through a first via hole (261 in Fig. 7) in the interlayer insulating layer (26 in Fig. 7) to provide the first power voltage ([0036]).

 	As to claim 12, Okabe et al. in view of Cha et al. and Xu et al., teaches the display substrate according to claim 10, further comprising a second power line (Okabe et al., PF(n) in Fig. 3), wherein the second power line is extended in the second direction and is electrically connected with the plurality of first power lines (Okabe et al.,[0005];Fig. 3 shows the second power line PF(n) is extended in the second direction and is electrically connected with the plurality of first power lines PS(m)).
 	As to claim 20, Okabe et al. teaches a display device([0018]: display device), comprising a substrate ([0021-0022] : base material 12), 	wherein the display substrate ([0021-0022] : base material 12) comprises:
 	a base substrate([0021-0022]: A glass substrate can be used for the base material 12), and 	a plurality of sub-pixels on the base substrate ([0019]: subpixels are provided), 	wherein each of the plurality of sub-pixels comprises a pixel circuit for driving a light emitting element to emit light ([0005]:[0033];[0053]: light-emitting element emits light); pixel circuits of the plurality of sub-pixels are distributed in a plurality of columns in a first direction and a plurality of rows in a second direction([0005];[0018-0019];[0039];[0041]:rows, columns);
 	However, Cha et al. teaches the storage sub-circuit is configured to store the data signal ([0164]:capacitor store a voltage corresponding to data signal) and the first capacitor electrode in the 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. such that the storage sub-circuit is configured to store the data signal, and the first capacitor electrode in the first sub-pixel and the first capacitor electrode in the second sub-pixel are in a same layer and are spaced apart from each other as taught by Cha et al. in order to improve image quality. 
 	Okabe et al. in view of Cha et al. teaches the first capacitor electrode in the first sub-pixel (Okabe et al., first electrode of storage capacitor Cp in Fig. 3), but does not explicitly disclose the first capacitor electrode is overlapped with the first data line in a direction perpendicular to the base substrate to provide a first capacitor.
 	However, Xu et al. teaches the first capacitor electrode is overlapped with the first data line in a direction perpendicular to the base substrate to provide a first capacitor ([0014]:the first pole of the storage capacitor and the data line overlap each other in a direction perpendicular to the substrate).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe et al. in view of Cha et al. such that the first capacitor electrode is overlapped with the first data line in a direction perpendicular to the base substrate to provide a first capacitor as taught by Xu et al. in order to improve the display performance of the display panel. 


Allowable Subject Matter
Claims 8-9, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 7, wherein the second capacitor comprises a first sub-capacitor and a second sub-capacitor connected in series with each other; the display substrate further comprises a first scan line extended in the second direction, the first scan line is connected with the control terminal of the compensation sub-circuit of the first sub-pixel to provide the second scanning signal, and the first scan line and the first data line are overlapped with each other in the direction perpendicular to the base substrate to form the first sub-capacitor; and the first sub-pixel further comprises a first connection electrode, the first connection electrode is connected with the second capacitor electrode and the second terminal of the compensation sub-circuit of the first sub-pixel respectively, and the first scan line and the first connection electrode are overlapped with each other in the direction perpendicular to the base substrate to form the second sub-capacitor.”
 	As to claim 13,  the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 12, wherein none of opening regions of the plurality of sub-pixels is overlapped with the second power line in the direction perpendicular to the base substrate.”
 	As to claim 14, the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 12, further comprising a plurality of third power lines extended in the first direction, wherein the plurality of third power lines are electrically connected with the plurality of first power lines in one-to-one correspondence respectively, and each of the plurality of third power 
 	As to claim 17, the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 12, wherein each of the plurality of sub-pixels further comprises a second connection electrode and a third connection electrode, wherein the second connection electrode and the plurality of first power lines are in a same layer and are insulated from one another, and the third connection electrode and the second power line are in a same layer and are insulated from each other, the second connection electrode and the pixel circuit of each of the plurality of sub- pixels are electrically connected through a third via hole, the first connection electrode and the second connection electrode of each plurality of sub-pixels are electrically connected through a fourth via hole, and the third connection electrode is configured to be electrically connected with the light emitting element of each plurality of sub-pixels through a fifth via hole.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STACY KHOO/Primary Examiner, Art Unit 2624